462 F.2d 1376
UNITED STATES of America, Plaintiff-Appellee,v.Alfred Gonzales FIERRO et al., Defendants-Appellants.
Nos. 71-2787, 71-2963 and 71-3011.
United States Court of Appeals,
Ninth Circuit.
Aug. 1, 1972.

On Appeal from the United States District Court for the Central District of California; David W. Williams, Judge.
H. Jesse Arnelle (argued), Stanley A. Doten, of Morrison, Foerster, Holloway, Clinton & Clark, San Francisco, Cal., Jacque Boyle (argued), William C. Miller, Los Angeles, Cal., for defendants-appellants.
Stanley I. Greenberg, Asst. U. S. Atty.  (argued), Eric A. Nobles, Asst. U. S. Atty., Robert L. Meyer, U. S. Atty., for plaintiff-appellee.
Before CHAMBERS, JERTBERG and MERRILL, Circuit Judges.
PER CURIAM:


1
In this case involving counterfeit currency we affirm the judgments of conviction.


2
We find no error.